DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. Claim 18 was added. This action is made final.
                                            Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7; 9-11; 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US.PUB. No.20190102929) in view of Ohanyan(US.Pub.No.20140337126).



store actor information representing the actor's behavior(brand-identifying character's animation assets (e.g. wireframes and textures) can be stored in an asset module 140,0252; "actor" spoke that language,0256);

wherein the viewing user differs from the actor(see fig.1 where the viewer 125 is different from an actor 135; 0257).

But did not explicitly disclose nonverbal feedback information representing nonverbal feedback about the video from the viewing user in association with a time code of the video, the nonverbal feedback information being detected by one or more user devices associated with the viewing user.

However, Ohanyan et al disclose nonverbal feedback information representing nonverbal feedback about the video from the viewing user in association with a time code of the video, the nonverbal feedback information being detected by one or more user devices associated with the viewing user(this system is able to detect nonverbal feedback using eye-tracking 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Ohanyan to modify Davis by using eye-tracking technique for the purpose of monitoring feedback of the users accordingly.
 
Regarding claim 7, Davis et al did not explicitly disclose wherein evaluation information representing an evaluation made by the viewing user is further stored in association with the time code of the video.

However, Ohanyan et al disclose wherein evaluation information representing an evaluation made by the viewing user is further stored in association with the time code of the video(with this system, user is able to evaluate scenes of the video by assigning bad or good comments to them; 0045).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Ohanyan to modify Davis by allowing users to evaluate scenes of video contents for the purpose of tracking satisfaction of the users accordingly.



However, Ohanyan et al disclose wherein the one or more computer processors, when executing the computer-readable instructions, are further configured to: display the actor information and the nonverbal feedback information in time series based on the time code (see figure 6 displaying actor information 330 with time 310 associated with specific comment; 0019).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Ohanyan to modify Davis by providing time code for the purpose of tracking presentation of data.

 Regarding claim 10, Davis et al disclose wherein the actor information and the nonverbal feedback information are displayed on a display disposed at a position where the actor is able to see the display (see fig. 2where there is a display for displaying actor information and any type of feedback or comments and the actor can walk around to see the information the screen, 0264).



However, Ohanyan et al disclose wherein the one or more computer processors s, when executing the computer-readable instructions, are further configured to: generate a digest video of the video based on the nonverbal feedback information (this system is able to use threshold of comment associated with an actor to select content and comment parameters can be used to modify or edit media content; 0056; 0017; 0071).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Ohanyan to modify Davis by using threshold value for the purpose of modifying or editing media content accordingly.

 Regarding claim 16, it is rejected using the same ground of rejection for claim 1.
Regarding claim 17, it is rejected using the same ground of rejection for claim 1.

Claims 2-6; 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US.PUB. No.200190102929) in view of Ohanyan (US.Pub.No.20140337126) and Friant (Us.Pub.No.20180020963).



However, Friant et al disclose wherein the nonverbal feedback information includes an acceleration of the one or more user devices while held by the viewing user (manipulating a switch or joystick, shaking a controller to activate an accelerometer, moving a mouse cursor, clicking with a mouse, 0037).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Friant to modify Davis and Ohanyan by tracking movement of the user device for the purpose of monitoring the behaviors of the users accordingly.

Regarding claim 3, Davis and Ohanyan et al did not explicitly disclose wherein the nonverbal feedback information includes biological information of the viewing user.

However,  Friant et al disclose wherein the nonverbal feedback information includes biological information of the viewing user(see fig.4; intense excitement and interest in what is being viewed may be determined upon a sensor reading of physical attributes or behavior showing any of increased heart rate, holding breath, being silent,0044;0064).



Regarding claim 4, Davis and Ohanyan et al did not explicitly disclose wherein the nonverbal feedback information includes emotion information representing an emotion of the viewing user.

However, Friant et al disclose wherein the nonverbal feedback information includes emotion information representing an emotion of the viewing user(see fig.3 for determining emotion of the viewer; an emotional response of a viewer based on observations of that viewer while consuming media, according to one or more aspects described herein,0016;0051).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Friant to modify Davis and Ohanyan by tracking facial expressions of the for the purpose of monitoring the behaviors of the users accordingly.

Regarding claim 5, Davis and Ohanyan et al did not explicitly disclose wherein verbal feedback information representing verbal feedback from the viewing user is further stored in association with the time code of the video.



It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Friant to modify Davis and Ohanyan by monitoring feedback of the users for the purpose of improving viewing experiences.

Regarding claim 6, Davis and Ohanyan et al disclose wherein the verbal feedback is determined based on text input or speech input.

However, Friant et al disclose wherein the verbal feedback is determined based on text input or speech input (see fig.4; 0044; 0062).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Friant to modify Davis and Ohanyan by monitoring feedback of the users for the purpose of improving viewing experiences.



However, Friant et al disclose wherein the one or more computer processors, when executing computer-readable instructions, are further configured to: obtain the nonverbal feedback information detected by the one or more user devices associated with the viewing user prior to the nonverbal feedback information being stored(with this system, emotional data is detected by the device of the user  before providing additional to the computing device 235 to start recording nonverbal feedback; 0064-0065).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Friant to modify Davis and  Ohanyan by tracking emotional data of the for the purpose of monitoring the behaviors of the users accordingly.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US. Pub. No.200190102929) in view of Ohanyan (US.Pub.No.20140337126) and Vaidyanathan (Us.Pub.No.20150379606).



However, Vaidyanathan et al disclose purchase information related to a gift purchased by the viewing user,  gifting information related to a gift provided from the viewing user to the actor, or the gift purchase information and the gifting information is further stored in association with the time code of the video( this system allows products or items to be displayed for purchase during presentation of a media content and there is a timestamp associated with the displayed products or items and that timestamp is stored with the video in the server;0024;0029;0031).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Vaidyanathan to modify Davis and Ohanyan by providing user interface with options to buy items or products for the purpose of improving viewing experience.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US. Pub. No.200190102929) in view of Ohanyan (US.Pub.No.20140337126) and WEINSBERG (Us.Pub.No.20150161628).



However, WEINSBERG et al disclose wherein the one or more computer processors, when executing the computer-readable instructions, are further configured to: recommend another actor different from the actor to the viewing user based on the actor information and the nonverbal feedback information (see fig.2 for recommending lead actor to a user based on input related to satisfaction or dissatisfaction of the user; 0015-0016).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of WEINSBERG to modify Davis and Ohanyan by providing options to recommend actors for the purpose of increasing satisfaction of the users.

                                                      Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
                                                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425        

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425